DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite a loom cover but there is no antecedent basis for a loom cover.  
Regarding claims 2-4, it is not clear how an element already recited as “the support structure for supporting” the display device is also being recited as a “regulator panel for supporting the regulator” and/or a “cover bracket for supporting an exterior cover of the loom”.  The ‘support structure’ could include a further element, portion or member that is a cover bracket for supporting another item but current language does not make this a clear limitation that can be understood by one of ordinary skill in the art.
These limitations are unclear and the examiner has not addressed them with art as they are not fully understood by the examiner.
	Claims 6-8 are verbatim to claim 5 fully addressed below absent dependency to unclear claims 2-4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 05-030183 in view of JP 06-010391.
Regarding claim 1, ‘183 discloses: a loom and loom frame (F); an electronic component box (B) and a base mount (the whole base structure element 1) to which the component box (B) is attached; a support mechanism configured to support the component box (B) on the base mount via a support member attached to a side frame of loom frame (seen clearly in figs 1-4) and extending toward an outer side of the frame (seen clearly in figs. 1-4); and a vibration-proof structure configured to support the base mount on the support member of the support mechanism via an elastic member (springs shown in figs. 1 and 3 are functionally elastic and vibration proof), the loom being characterized in that the vibration-proof structure has a configuration where a support structure member provided to the loom is suspended from the base mount (figs. 1 and 3 clearly show suspension of the box (B) from the base mount (1)).
	The only limitation of claim 1 not disclosed is that the item supported is a display setting device comprising a display panel.
	However, ‘391 is referenced as it does teach the use of a display setting device including a display screen/panel 10 for displaying an operation state of a textile machine supported on the machine.
	Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the electronic control box of ‘183 to include a display screen/panel known to be used on textile machines to display the operation state of the textile machine.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 05-030183 in view of JP 06-010391 as applied to claim 1 above, and further in view of US 6095449 (Gallo et. al).
Claims 5, 6, 7 and 8 are verbatim.  These claims mostly simply repeat what is already recited in claim 1 and already recited above as taught by ‘183.
‘183 discloses: comprising an electric component box in which an electric component for controlling an operation of the loom is accommodated (B, fig. 3), the electric component box (B) being supported by the side frame via a base member attached to the side frame (seen clearly in fig. 3) and being arranged in the vicinity of the support structure member on an outer side of the frame (seen clearly in fig. 3), and wherein the electric component box is attached to the base member via an elastic member (B to 13 in fig. 3), and the support structure member and the electric component box are connected to each other via a connecting member (inherently connected to each other in some manner as shown in fig. 3).
The only limitation not disclosed by ‘183 is that the loom is an air jet type loom.
Certainly all parties would concede that ‘air jet’ type weaving looms are a widely known and used type of weaving loom used in the textile industry for producing woven fabric by use of air jet weft insertion means rather than other known weft insertion means.
As further evidence, ‘449 is referenced as it teaches a display setting device/panel/screen used on various known weaving looms including air jet looms for displaying to a user operating parameters of the weaving operation.
 	Therefore it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the electronic control box of ‘183 to include a display screen/panel known to be used on textile machines and air jet weaving machines to display the operation state/parameters of the textile machine/air jet loom.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various weaving looms with display devices are attached to establish the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732